DISSENTING OPINION
By GEIGER, J.
I find myself obliged to dissent from the opinion of the majority of the court.
I fully recognize the compelling force of Morris v Bloomgren, 127 Oh St 147, touching the privileges conferred upon the driver of an automobile approaching from the right.
Sec 6310-28, GC, defines “right of way,” and §6310-28a GC provides that the operat- or of a vehicle shall yield the right of way at the intersection to the vehicle approaching from the right.
In the case at bar, the vehicle approaching from the right clearly has the right of way, but only on condition that it approached the intersection “in a lawful manner.”
Jhdge Jones', in the case last cited, at page 156, clearly states the law as follows:
“Secs 6310-28 and 6310-28a, GC, confer an absolute right of way upon the motor vehicle approaching from the right, qualified only by the requirement that, in proceeding uninterruptedly in the direction in which it is moving, it must proceed in a lawful manner. The phrase “in a lawful manner” is the pole star of the traffic sections, pointing out the sine qua non obligation cast upon the vehicle approaching from the right, which, to maintain its right,, it must observe. Why so scant attention was given to this phrase in the Heidle and Candy Co. cases, supra, we are unable to conjecture.”
At the close of plaintiff’s testimony, counsel for defendant interposed a motion for a directed verdict which was sustained.
Plaintiff’s petition contained certain allegations of negligence. If there was testimony supporting any of these claims, it is clear that the court erred in instructing a verdict.
The allegation of the petition was that the speed was greater than was reasonable and proper, with due regard to the traffic, surface, and width of the highway, and of other conditions then existing, without due regard for the safety and rights of the occupants of other vehicles. I think these allegations are broad enough to include the matters hereinafter discussed.
Sec 12603, GC, provides that “It shall be prima facie lawful for the operator of a motor vehicle to drive the same at a speed not exceeding the following:
“Twenty miles per hour in the business or closely built-up portions of a municipal corporation.
“Thirty-five miles per hour in all other portions of a municipal corporation. * * *
“It shall be prima facie unlawful for any person to exceed any of the foregoing speed limitations.”
The evidence in this case as to speed at which defendant’s car approached the intersection is conflicting, but was appruxir mately at twenty-five miles per hour, which was reduced, before reaching the intersection, to twenty miles per hour, and, according to the defendant, to a stop.
The evidence tends to show that on the southwest corner of the street there was a building, which together with a high bank and a hedge on the bank, prevented the car approaching on Mound Street from the west from having a clear vision of Kelton Avenue, and naturally the same structure would obscure the view of the car going northward on Kelton Street.
If the car on Kelton Street was not being operated beyond a speed of twenty miles an hour, then there would have been no violation of the speed provision of §32603 GC referred to. But, as stated before, the evidence is conflicting.
The question then arises as to whether l he twenty miles provision applies, as it controls the speed of cars in the business or closely built up portions of a municipal corporation.
There is not a great amount of evidence from which we may determine whether the point in question was in the closely built-up portions of a municipal corporation.
In the case of Commercial Traction Co. v Konte, 122 Oh St 514, we have the following statement of the law:
“The phrase ‘closely built-up portions of a municipal corporation’, as used in §12603, GC (110 Ohio Laws, 138), relates to the *480proximity oí buildings to the road or highway, rather than the proximity of buildings to each other.”
The court says, on page 520, through Robinson, J.:
“In a portion, however, of a municipality where the buildings, at intersections and at crossings, are built upon the street lot line, the view of the user of the street at every such intersection and crossing is obstructed by the building between him and the intersection or crossing, and the danger of collision is correspondingly increased.”
“ ‘It would seem,’ says the court, ‘that closely built-up portions of a municipal corporation’ are those portions of the corporation upon which there are buildings upon or near to the street lot line, which operate to obstruct the vision of the user of the street at inersections and crossings.”
If, as a matter of fact, the obstructing building upon the southwest corner of the two streets operated to obscure the vision of the user of the street crossing, such crossing was in the closely built-up portion of the municipal corporation, and a speed of more than twenty miles per hour was prima facie unlawful.
I am of the view that the trial court did not give proper consideration to the requirement of §6310-28 GC, that in order to have the right of way the vehicle approaching from the right must have been proceeding “in a lawful manner.”
Whether or not it was so proceeding was a question for the jury.
In the case above referred to, on page 158, will be found the following:
“We have already stated that the di'iver of a lawfully driven vehicle approaching from the right had the right to assume that the operator of the vehicle approaching from the left would obey the law and yield him the right of way. However, if such operator disobeyed the law, and failed or refused to yield the right of way to the vehicle that possessed it, a situation might arise whereby an obligation of care would arise upon the part of the driver having the right of way. If he should discover, just as he was approaching or entering the intersection, that the driver of the vehicle on his left was violating the law, and was not yielding to him the right of way, it then became the duty of the driver lawfully having the right of way not to wantonly injure the other, but to use ordinary care to avoid injuring him, after discovering and appreciating the dangerous peril in which the negligent driver had placed himself.”
The facts in the case tend to show that the driver proceeding eastward had crossed the center line of the north and south street and was so far advanced to the east marginal line that the northwardly moving car struck the easterly moving car near the rear wheels. This would indicate that for a considerable distance, at least from the v/est marginal line, the north moving car would have a clear view of the east moving car, and the driver of the north moving car saw that the driver of the east moving car had entered the intersection and was violating the law whereupon it became the duty of the driver of the north moving car not to wantonly injure the other, but to use ordinary care to avoid injuring him.
Whether or not the doctrine of the "last clear chance” will hold responsible only one who “wantonly”' injures the other, is not of consequence.
It appears from the evidence that the streets were slippery. When the car was struck it was pushed or thrown to the northeast corner of the intersection with such violence as to throw the decedent out of the car and to cause her death. It was traveling on the south half of the street, so that the impact must have been of considerable force, unless the roadway was so slippery as to cause the car struck lightly to slide to the northeast intersection.
Whether the blow was a heavy blow, or the streets were very slippery was a matter to be taken into consideration by the jury, to determine whether the driver of the north bound car used ordinary care to avoid injuring the decedent.
In my judgment, the case should have been submitted to the j\iry under proper instructions as to what constitutes a lawful manner of proceeding by the defendant. and upon the question as to the ordinary care that should have been used by the defendant, if she saw plaintiS’s car was not yielding to her the right of way. While the defendant states that she did not see the car in which the decedent was riding either at the time it entered the intersection or thereafter until she struck it, yet the jury might well have found from the facts as testified to that the defendant must have seen it, in spite of her testimony to the contrary.